47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Calvin CRAIG, Jr., Plaintiff--Appellant,v.STATE Of North Carolina, Defendant--Appellee.
No. 94-7248.
United States Court of Appeals, Fourth Circuit.

Submitted Dec.13, 1994.Decided Feb.14, 1995.
Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CA-94-330)
Robert Calvin Craig, Jr., Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Craig v. North Carolina, No. CA-94-330 (W.D.N.C. Oct. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for stay, for production of documents, for oral argument, for photocopying privileges, to strike the ruling of the magistrate judge, for stay, for trans fer, and for default judgment are denied.